               Case 1:20-cv-09265-LJL Document 18 Filed 12/29/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                   AIMEE K. LULICH
Corporation Counsel                                100 CHURCH STREET                                Senior Counsel
                                                   NEW YORK, NY 10007                      Phone: (212) 356-2369
                                                                                               Fax: (212) 356-1148
                                                                                       Email: alulich@law.nyc.gov


                                                                   December 29, 2020

   BY ECF
   Honorable Lewis J. Liman
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                      Re: George Greco, et. al. v. City of New York, et. al.,
                          20-CV-9265 (LJL)

   Your Honor:

           I am the Assistant Corporation Counsel assigned to represent defendants City of New
   York and Dermot Shea in the above-referenced matter. I write to respectfully request that
   defendants be granted a 45-day enlargement of time, from January 5, 2021 until February 19,
   2021, to answer or otherwise respond to the complaint. This application is made with the consent
   of plaintiff’s attorney. This is defendants’ first application for an extension of time to respond to
   the complaint. An initial conference in this matter is currently scheduled for January 14, 2021,
   and the parties intend to confer and file a proposed Case Management Plan and Scheduling
   Order by January 7, 2021, pursuant to Your Honor’s Individual Rules of Practice.

          Briefly, plaintiffs challenge N.Y. Penal Law § 400.00(3)(f) and Title 38, Section 5-03 of
   the Rules of the City of New York (“RCNY”) pursuant to which the NYPD decides applications
   for concealed carry handgun licenses. It appears that the defendants were served with process on
   December 18, 2020. In accordance with this Office’s obligations under Rule 11 of the Federal
   Rules of Civil Procedure, we need this additional time to investigate the allegations of the
   complaint. To that end, defendants are reviewing plaintiffs’ claims and the records related to the
   individual plaintiff’s application for a license. However, especially in light of the holidays,
   defendants require additional time to investigate and thoroughly respond to the complaint
         Case 1:20-cv-09265-LJL Document 18 Filed 12/29/20 Page 2 of 2




       Accordingly, defendants respectfully request an enlargement of time, until February 19,
2021, to answer or otherwise respond to the complaint.

       I thank the Court for its consideration of this request.


                                                              Respectfully submitted,

                                                              /S
                                                              Aimee K. Lulich
                                                              Senior Counsel


cc:    David Jensen, Esq. (By ECF)




                                               -2-
